786 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARK ABRAHAM, Petitioner-Appellant,v.T. D. TAYLOR, Respondent-Appellee.
85-3125
United States Court of Appeals, Sixth Circuit.
2/10/86
N.D.Ohio
AFFIRMED
ORDER

1
BEFORE:  KEITH and GUY, Circuit Judges, and TAYLOR, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action under 28 U.S.C. Sec. 2254, petitioner seeks federal habeas release from state court convictions for aggravated burglary and grand theft.  The district court ultimately dismissed the petition and this appeal followed.  On appeal, both sides have briefed the issues.


4
Upon consideration, we find ourselves in agreement with the district court.  That court's assessment of petitioner's claims appears eminently correct.  The record before us clearly reflects that petitioner had received effective assistance of counsel before and during the guilty pleas in question and that no due process violation occurred in this connection.  For these reasons, and for the reasons set forth in detail in the judgment on review, we affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it is hereby affirmed.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation